United States Court of Appeals,

                         Eleventh Circuit.

                            No. 94-2300.

          UNITED STATES of America, Plaintiff-Appellee,

                                 v.

          Charles S. CANCELLIERE, Defendant-Appellant.

                           Feb. 2, 1996.

Appeal from the United States District Court for the Middle
District of Florida (No. 93-213-CR-T-21C), Ralph W. Nimmons, Jr.,
Judge.

Before BLACK, Circuit Judge, HILL, Senior Circuit Judge, and
ALAIMO*, Senior District Judge.

     BY THE COURT:

     Appellant's "motion for rehearing/clarification," construed as

a motion to clarify this Court's opinion, is GRANTED. The judgment

is amended by adding:   "This case is REMANDED to the district court

for further proceedings consistent herewith."




     *
      Honorable Anthony A. Alaimo, Senior U.S. District Judge for
the Southern District of Georgia, sitting by designation.